Action for specific performance of an alleged oral contract to convey real estate or, in the alternative, to impress a trust thereon for moneys allegedly advanced by plaintiff for repairs, alterations and other charges. After a trial of the issues by the court without a jury, the complaint was dismissed on the merits. Judgment unanimously affirmed, with costs. Plaintiff not only failed to establish the cause of action alleged, but such cause of action was barred by the final order in a summary proceeding in the Municipal Court between the parties to this action or those in privity with them. Present — Hagarty, Carswell, Adel, Taylor and Close, JJ.